Citation Nr: 1700029	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a psychiatric disability.  

2.  Entitlement to service connection for a psychiatric disability.  

3.  Entitlement to an effective date prior to January 29, 2010 for the award of service connection and a 10 percent initial rating for osteoarthritis with chondromalacia patella of the right knee.  

4.  Entitlement to an effective date prior to January 29, 2010 for the award of service connection and a 10 percent initial rating for osteoarthritis with chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

Two of the issues on appeal have been recharacterized by the Board.  The Board notes that the Veteran filed a January 2011 claim alleging clear and unmistakable error in the December 2010 rating decision which assigned January 29, 2010, effective dates for the awards of service connection for osteoarthritis with chondromalacia patella of the bilateral knees.  As claims of clear and unmistakable error may only be made against "final and binding" agency decisions; thus, the clear and unmistakable error claim filed by the Veteran was premature, prior to finality attaching to the December 2010 rating decision.  38 C.F.R. § 3.105(a).  The Board, however, accepts the Veteran's January 2011 statement as a notice of disagreement, and the issues on appeal will be construed as entitlement to earlier effective dates for the awards of service connection for bilateral knee disabilities.  

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for major depressive disorder and bipolar disorder.  The Veteran did not file a timely appeal of this decision.  

2.  Evidence received since the June 2005 rating decision is new and material regarding the issue of service connection for a psychiatric disability, as it contains evidence not previously considered that has some tendency to establish a current diagnosis of a psychiatric disability which may be related to service.  

3.  The Veteran filed a formal claim for service connection for bilateral knee disorders which was received by VA on February 23, 2005.  Service connection for bilateral knee disorders was denied by a June 28, 2005, rating decision, and the Veteran was so notified by a letter dated July 14, 2005.  A timely notice of disagreement regarding this determination was not received by VA.  

4.  The Veteran's most recent claim for service connection for a disability of either knee was received on January 29, 2010; no prior unadjudicated claim for this benefit is of record.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The criteria for reopening the Veteran's previously denied claim of service connection for psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  An effective date prior to January 29, 2010, for the grant of service connection for osteoarthritis with chondromalacia patella of the right knee is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).  

4.  An effective date prior to January 29, 2010, for the grant of service connection for osteoarthritis with chondromalacia patella of the right knee is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a February 2010 letter which informed the Veteran of the evidence generally needed to support the claims of service connection.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This letter was also provided the Veteran prior to the rating decision on appeal; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board further notes that, with regard to the Veteran's application to reopen his service connection claim for a psychiatric disability, that appeal is being reopened, and thus any failures to notify and assist the Veteran with that claim are no more than harmless error.  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the effective date assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.  

Reopening of Service Connection for a Psychiatric Disability

In the current claim on appeal, the Veteran seeks to reopen service connection for a psychiatric disability.  In a June 2005 rating decision, service connection for a psychiatric disability was denied by the RO.  The Veteran did not initiated a timely appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 3.156(b), 20.1103 (2015).  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the June 2005 rating decision, the RO determined that the Veteran had not submitted evidence of a current psychiatric disability.  The evidence considered at that time included service treatment records as well as post-service private and VA treatment records.  

Since the prior denial of the claim in June 2005, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as medical evidence.  In support of his claim, the Veteran submitted a January 2014 statement from V.I., M.D..  In this statement, Dr. I. diagnosed the Veteran with bipolar disorder and posttraumatic stress disorder (PTSD) and opined that the PTSD "seems to have been related with patient's military service per patient report."  Dr. I. first began treating the Veteran in 2009.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a psychiatric disability has been received.  Specifically, Dr. I.'s statement is new, in that it was not of record at the time of the prior final denial.  This medical opinion statement is also not cumulative and redundant of evidence already of record, and is material, as it suggests both a current diagnosis of a psychiatric disability as well as a possible nexus with service, the lack of evidence of which was the basis of the prior final denial.  

This evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting both a current psychiatric diagnosis and a nexus with service.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a low back disability.  At the time of the June 2005 denial, the record lacked both a current disorder and a nexus with an in-service disease or injury.  The more recent medical evidence addresses this prior deficit in the record.  For this reason, the Board finds that the additional evidence received since the June 2005 decision is new and material to reopen service connection for a psychiatric disability, and to that extent, the application to reopen is granted.  38 C.F.R. § 3.156(a).  

Earlier Effective Date

The Veteran contests the effective dates of January 29, 2010, for the awards of service connection and compensable initial ratings for osteoarthritis with chondromalacia patella of the bilateral knees.  Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2015).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the Veteran asserts an earlier effective date is warranted based on a prior service connection claim submitted to VA.  Review of the record indicates that in June 2004, the Veteran filed an informal claim for "health care benefits" from VA.  He stated he had a current psychiatric disability, and because this disability began during service, health care benefits were warranted.  No mention was made at that time of a disability of either knee.  A VA Form 21-526, Veteran's Application for Compensation or Pension, claiming service connection for "a bilateral knee condition" was received on February 23, 2005.  

In a June 2005 rating decision, the RO denied service connection for disorders of the right and left knees.  The Veteran was informed of this decision via a July 2005 letter which was mailed to the address provided by him on the February 2005 VA Form 21-526.  The Board notes that a different address was reported by the Veteran on a statement received in July 2006, subsequent to the July 2005 notice letter.  In later statements to VA and at his hearing, the Veteran reported that between 2001 and 2007, he was homeless and had his mail sent to a friend's residence, a situation that did not result in him receiving his mail in a timely fashion, by his account.  

"The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  The mere assertion of nonreceipt by an appellant is not enough to establish the clear evidence needed to overcome the presumption of regularity in the mailing of the Board decision.  Davis v. Principi, 17 Vet. App. 29, 37 (2003). In applying this legal principle to the present claim, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly provided the Veteran with notice of the denial of service connection for disorders of the right and left knees within the June 2005 rating decision, as evidenced by the July 2005 notification letter.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Moreover, in the present case, the Veteran has acknowledged that the friend who resided at the address provided VA by the Veteran in 2005 did not always provide him with his mail in a consistent manner, and has not alleged nor offered evidence to suggest VA did not provide notice of the June 2005 rating decision to his address of record at the time.  

The Veteran has asserted that between 2001 and 2007, he was homeless and thus unable to receive mail in a consistent and regular manner.  While the Board is sympathetic to the Veteran's plight, a claimant has the duty to advise VA of his or her current whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As stated in Hyson, there is no burden on the part of VA to turn up heaven and earth to find a claimant, and VA's administrative obligation was met in the current case when notification of the June 2005 rating decision was sent to the Veteran's last address of record.  While the Veteran's situation at that time may have made it difficult for him to receive notification of VA's actions, he still had the ability to contact VA to inquire about his claims; he has not, however, presented any evidence that he did so at the time.  

Thus, upon review of the totality of the record, the Board finds no communication from the Veteran, his representative, or a third party received prior to January 29, 2010, which could reasonably be construed as a formal or informal claim for service connection for a disorder of either knee and which remains unadjudicated.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability").  To the extent to which the Veteran did file prior 2005 service connection claims for bilateral knee disorders, these were properly adjudicated by the RO, and that decision subsequently became final.  38 C.F.R. § 20.1103.  Accordingly, only a claim for CUE can result in an earlier effective date given these facts.  Rudd, 20 Vet. App. at 300.

As there remain no formal or informal unadjudicated claims provided or received prior to January 29, 2010, it is considered the date of the claims of entitlement to service connection for bilateral knee disabilities.  As the preponderance of the evidence is against an effective date prior to January 29, 2010 for the award of these benefits, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, service connection for a psychiatric disability is reopened.  

An effective date prior to January 29, 2010, for the award of service connection for osteoarthritis with chondromalacia patella of the right knee is denied.  

An effective date prior to January 29, 2010, for the award of service connection for osteoarthritis with chondromalacia patella of the left knee is denied.  


REMAND

The Veteran having submitted new and material evidence, the service connection claim for a psychiatric disability may be considered on the merits.  Due to outstanding pertinent records, however, remand is required prior to any final action by the Board.  In a July 2006 statement, the Veteran reported that he receives Social Security disability benefits.  At the Veteran's July 2016 hearing, the Veteran repeated that he had been awarded Social Security disability benefits, but had lost them recently due to a failure to present additional medical evidence.  Regardless, VA has an obligation to obtain Social Security Administration (SSA) records associated with a veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As these records have not been obtained by VA, remand is therefore required to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's benefits claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


